Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an outer body” in line 5 and “an outer body of a coaxial connector to be tested” in line 12. While these different elements use different language, later recitations of “an outer body” are ambiguous because there are multiple outer bodies already introduced. To avoid indefiniteness the first 
Claims 2-18 are rejected for their dependence on rejected claim 1. 
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of claim 1:
a foundation including a fixed sleeve and a biasing member, the biasing member exerting an axial force on the sleeve and the outer body, the biasing member permitting axial and radial adjustment of the outer body and inner contact relative to the sleeve; 
wherein the gap between the inner and outer rings of the outer body is configured to receive an outer ring of an outer body of a coaxial connector to be tested; 
wherein the inner ring of the test fixture is located to be radially outward of an inner ring of the outer body of the coaxial connector to be tested; and 
wherein the resilient member is positioned to apply radial pressure to the inner ring of the outer body of coaxial connector to be tested.

Claims 2-18 would also be allowable for their dependence on claim 1.

The following prior art was found based on the search:

Vaccaro (2015/0200469) teaches a portion of the outer conductor extension 234 is receded from the projection 250 to form a gap g3 (the portion of the outer conductor extension 234 that is receded from the projection may be provided as a separate component 251 as shown in FIG. 2A). Also, the surface 247 of the shoulder 240 that serves as a bearing surface for the plug 230 is receded somewhat from its position in the plug 30. Further, in its relaxed condition, the inner body 344 of the outer conductor extension 334 of the jack 330 does not abut the dielectric spacer 336, but instead includes a radially-extending flex section 339 that is spaced from the dielectric spacer 336 to which the fingers 346 are mounted.
Gallusser (7,914,311) teaches the ratchet ring 208 is positioned on the connector body 102 between its outer flange 230 and the outer collar 206. The ratchet ring 208 may include opposite first and second surfaces 300 and 302. The first surface 300 is generally flat and is adapted to engage the biasing member 210. The second surface 302 includes a second set of teeth 304 extending therefrom that are adapted to engage the first set of teeth 404 of the inner collar 204 in a one-way ratchet engagement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/22/2021